DETAILED ACTION
This action is in response to applicant's amendment filed 08/02/22. 
The examiner acknowledges the amendments to the claims.
Claims 1-13, 15-20 are pending in this application.  
Claims 7-8, 17-20 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-13, 15-16 have been considered but are moot in view of the new grounds of rejection set forth below, including new references Hedges et al., hereinafter “Hedges” (U.S. Pat. No. 6,187,016) in view of Brenneman (U.S. Pat. No. 5,957,929).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hedges (U.S. Pat. No. 6,187,016) in view of Brenneman (U.S. Pat. No. 5,957,929).
Regarding claim 1, Hedges discloses a stent removal device (see abstract) capable of use in a central airway under direct visual observation with a flexible or ridged endoscope, the device comprising (it is noted that "central airway stent removal device for use under direct visual observation with a flexible or ridged endoscope" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the device of Hedges meets the structural limitations of the claim, and is capable of being used in a central airway under direct visual observation as claimed): 
an elongated shaft 13 (see Figures 1-2) extending between a proximal end and a distal end; and 
a hook mechanism (including any of fingers 18 and their ends 25) attached to the distal end of the elongated shaft, wherein the hook mechanism comprises: 
a receiving platform (see annotated Figure 1 below) extending away from the elongated shaft and defining a recessed area extending longitudinally thereon, the recessed area sized to receive an entire sidewall of a central airway stent; and 
a hook element (including any of ends 25 of fingers 18) at the distal end of the hook mechanism, the hook element configured to receive an end of a stent (such as stent 23 in Figure 1) intended to be removed from a body of a patient.
	
					FIGURE 1 of Hedges
                         
    PNG
    media_image1.png
    330
    452
    media_image1.png
    Greyscale


However, Hedges does not disclose the hook element defining a receiving slot having an entrance that opens towards the elongated shaft, the receiving slot configured to receive an end of a stent intended to be removed from a body of a patient.
In the same field of art, namely stent devices, Brenneman teaches in Figure 3 a hook element 23 defining a receiving slot having an entrance that opens towards an elongated shaft 20, the receiving slot configured to receive an end of a stent (such as stent 1 in Figure 3) intended to be removed from a body of a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hook element of Hedges with a receiving slot as claimed, as taught by Brenneman, in order to trap the edge of the stent (see Brenneman; col. 8, lines 38-40) and since doing so would be substituting one known hook element for another, which would have yielded predictable results, namely grasping a stent. 
Regarding claim 11, Hedges and Brenneman teach the claimed device, as discussed above, including the hook element comprising a tapered surface at the entrance to the receiving slot (see Figure 3 of Brenneman; the distalmost end of hook element 23 has a rounded or tapered surface).

Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hedges (U.S. Pat. No. 6,187,016) in view of Brenneman (U.S. Pat. No. 5,957,929), as applied to claim 1 above, and further in view of Hauschild et al., hereinafter “Hauschild” (U.S. Pub. No. 2002/0120277), previously cited.
Regarding claims 2-3 and 15, Hedges and Brenneman teach the claimed device, as discussed above, except for a hub assembly connected to the proximal end of the elongated shaft, the elongated shaft and the hub assembly defining a central lumen extending therethrough configured to receive an endoscope, the hub assembly configured to mechanically coupled to the endoscope, wherein the hub assembly comprises a grip and an adaptor, the adaptor being configured to receive and mechanically couple to the endoscope.  Hedges and Brenneman also do not teach the elongated shaft comprising a rigid tube defining a central lumen configured to receive an endoscope.
	In the same field of art, namely stent removal devices, Hauschild teaches a hub assembly (see Figures 1-2; including hub at proximal end of elongated shaft 20 and viewing apparatus stabilizer 5 for viewing apparatus 8 [any suitable scope; see paragraph [0044]]) connected to the proximal end of the elongated shaft 20, the elongated shaft and the hub assembly defining a central lumen extending there through configured to receive an endoscope (see Figures 1-4 and paragraph [0044]; an endoscope or viewing apparatus 8 is received through elongated shaft 20, hub at proximal end of elongated shaft 20, and viewing apparatus stabilizer 5), the hub assembly configured to mechanically couple to the endoscope (see Figure 2 and paragraph [0063]; viewing apparatus stabilizer 5 couples to or stabilizes the endoscope). The hub assembly comprises a grip (see Figure 1; hub at proximal end of elongated shaft 20) and an adaptor (see Figure 2 and paragraph [0063]; viewing apparatus stabilizer 5), the adaptor being configured to receive and mechanically couple to the endoscope 8 (see Figure 2). The elongated shaft comprises a rigid tube 20 defining a central lumen configured to receive an endoscope 8 (see Figures 1 and 4 and paragraph [0044]; it is noted that tube 20 has some degree of rigidity such that it is at least capable of holding an endoscope therethrough).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedges and Brenneman with a hub assembly as claimed, as taught by Hauschild, in order to view the stent being removed in vivo (see Hauschild; Figures 8-12 and paragraph [0066]) thereby facilitating removal. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hedges (U.S. Pat. No. 6,187,016) in view of Brenneman (U.S. Pat. No. 5,957,929), and Hauschild (U.S. Pub. No. 2002/0120277), as applied to claim 3 above, and further in view of Rothweiler et al., hereinafter “Rothweiler” (U.S. Pub. No. 2005/0021010), previously cited.
Regarding claim 4, Hedges, Brenneman, and Hauschild teach the claimed device, as discussed above, including the grip (see Figure 1 of Hauschild; hub at proximal end of elongated shaft 20) being connected to the elongated shaft 20 such that rotation of the grip causes the shaft to rotate along a longitudinal axis (see Hauschild; paragraphs [0047] and [0054]; elongate shaft 20 may be rotated about a longitudinal axis), but do not expressly disclose the grip being rotatable relative to the adaptor and the shaft rotatable relative to a shaft of the endoscope when the endoscope is coupled to the adaptor. 
In the same field of art, namely removal devices, Rothweiler teaches a grip 40/44 (see Figure 1; paragraph [0040]) at a proximal end of a shaft 38 being rotatable relative to an adaptor (optical adaptor 68 for optical device 60; see paragraphs [0040] and [0045]) and the shaft rotatable relative to a shaft of an endoscope 60 (Id.) when the endoscope is coupled to the adaptor (see paragraph [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedges, Brenneman, and Hauschild such that the grip is rotatable relative to the adaptor and the shaft is rotatable relative to the endoscope, as taught by Rothweiler, in order to enhance the ease of use and safety of the device (see Rothweiler; paragraph [0004]), as well as the maneuverability of the device.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hedges (U.S. Pat. No. 6,187,016) in view of Brenneman (U.S. Pat. No. 5,957,929), Hauschild (U.S. Pub. No. 2002/0120277), and Rothweiler (U.S. Pub. No. 2005/0021010), as applied to claim 4 above, and further in view of Spivey (U.S. Pub. No. 2010/0249700), previously cited.
Regarding claims 5-6, Hedges, Brenneman, Hauschild and Rothweiler teach the claimed device, as discussed above, including a grip 40/44 being rotatable relative to an adaptor 68, and the adaptor rotatable relative to the grip (see Rothweiler; Figure 1; paragraphs [0040] and [0046]), except for the grip being rotatable in only one rotational direction, wherein the grip comprises a ratchet mechanism configured to allow to the adaptor and the grip to rotate in only one rotational direction relative to each other.
	In the same field of art, namely removal devices, in Figures 3, 5, 9, Spivey teaches a grip 126 being rotatable relative to an adaptor 130 in only one rotational direction, wherein the grip comprises a ratchet mechanism 127 configured to allow to the adaptor and the grip to rotate in only one rotational direction relative to each other (see paragraph [0082]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedges, Brenneman, Hauschild and Rothweiler with a ratchet mechanism as claimed, as taught by Spivey, in order to maintain a unidirectional actuation and rotational position of the grip and prevent undesirable rotation or movement in the opposite direction (see Spivey; paragraph [0082]). 

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hedges (U.S. Pat. No. 6,187,016) in view of Brenneman (U.S. Pat. No. 5,957,929), as applied to claim 1 above, and further in view of Adams et al., hereinafter “Adams” (U.S. Pub. No. 2020/0138535), previously cited (it is noted that Adams qualifies as prior art under 102(a)(2) since the provisional application no. 62/754,719 was filed 11/02/2018, which predates the earliest effective filing date of 03/05/2019 for limitations in claims 9-10, 12-13 drawn to Figures 11A-11G, 13A-14B which are not disclosed or supported in provisional application no. 62/638,598 filed 03/05/2018) and Hauschild (U.S. Pub. No. 2002/0120277).
	Regarding claims 9-10, Hedges and Brenneman teach the claimed device, including a receiving platform (see Figure 1 of Hedges; any of portions of fingers 18 that receive stent), but does not disclose the receiving platform defining at least one channel that extends longitudinally along the receiving platform, wherein the at least one channel is configured to allow additional visibility of a treatment site from a perspective of the endoscope when the endoscope is coupled to the central airway stent removal device, and wherein the hook mechanism comprises a shaped wire having both ends of the shaped wire secured to the elongated shaft, wherein the shaped wire forms both the receiving platform and the hook element.
In the same field of art, namely removal devices, Adams teaches in Figures 9-10 and paragraph [0030] a hook mechanism (capture element 46 having hook/loop 52 made of wire) having a receiving platform defining at least one channel (see space between either side of the wire loop 46 proximal to hook 52) that extends longitudinally along the receiving platform, and wherein the hook mechanism comprises a shaped wire having both ends of the shaped wire secured to an elongated shaft (see Figures 9-10), wherein the shaped wire forms both the receiving platform and the hook element (Id.).  
As discussed above, Hauschild teaches in Figures 9-12 a simulated perspective through a viewing apparatus or endoscope, of a hook mechanism (portions 25 and hooks 28 in Figure 3 of Hauschild) grasping a stent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one channel to the receiving platform and a shaped wire forming both the receiving platform and the hook element as claimed, as taught by Adams, to Hedges and Brenneman since doing so would be substitution of one known hook element for another, which would have yielded predictable results, namely enabling engagement and capture of an object for retrieval.  It is noted that after the combination is made, wherein the solid material hooks of Hedges and Brenneman are instead shaped wire looped hooks forming channels, the at least one channel would be configured to allow additional visibility of a treatment site, from a perspective of an endoscope when coupled to the stent removal device (as taught by Hauschild), due to the wire material of the hook/loops obstructing less of the perspective than that shown with the solid material hooks.
	Regarding claims 12-13, Hedges, Brenneman, Adams and Hauschild teach the claimed device, as discussed above, but do not teach the hook mechanism obscuring less than 40% or less than 25% of the surgical field from the perspective of the endoscope when the endoscope is coupled to the central airway stent removal device.  However, Hauschild depicts a simulated perspective through a viewing apparatus or endoscope in Figures 9-12, wherein the hook mechanism appears to obscure a portion of the surgical field.  In at least Figure 10 of Hauschild, the hook mechanism appears to obscure less than 40% or less than 25% of the surgical field.  When combined with Adams, with a shaped wire hook/loop (46/52 in Figures 9-10 of Adams) instead of the solid material hook mechanism, one of ordinary skill in the art would acknowledge that the hook mechanism would obstruct even less of the surgical field, allowing the operator to more clearly see engagement and retrieval of the stent.  Accordingly, one of ordinary skill in the art would understand that the percentage of the surgical field obscured by the hook mechanism is a result effective variable.   
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hook mechanism obscure less than 40% or less than 25% of the surgical field from the perspective of the endoscope when the endoscope is coupled to the central airway stent removal device for the purpose of more clearly visualizing and facilitating the retrieval process, and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hedges (U.S. Pat. No. 6,187,016) in view of Brenneman (U.S. Pat. No. 5,957,929) and Hauschild, as applied to claim 15 above, and further in view of McHugo (U.S. Pub. No. 2013/0090714), previously cited.
Regarding claim 16, Hedges, Brenneman, and Hauschild teach the claimed device, as discussed above, including the hook mechanism comprising one or more surgical grade metals (see Hauschild; MP35N stainless steel in paragraph [0050]), except for the elongated shaft comprising one or more surgical grade metals.
	In the same field of art, namely removal devices, in Figures 4-5 and paragraph [0064] McHugo teaches an elongated shaft 200 comprising one or more surgical grade metals (stainless steel), such that it has a column strength that delivers enough force to collapse a stent.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated shaft of Hedges, Brenneman, and Hauschild such that it comprises one or more surgical grade metals, as taught by McHugo, in order to have a column strength that delivers enough force to collapse a stent, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771